AO 450 (Rev. 5/85) Judgment in a Civil Case




                       United States District Court
                                       EASTERN DISTRICT OF WISCONSIN


TIMOTHY J. FAST,

                               Plaintiff,
                                                           JUDGMENT IN A CIVIL CASE
                     v.                                       Case No. 16-CV-1637

CASH DEPOT, LTD.,

                               Defendant.


☐         Jury Verdict. This action came before the Court for a trial by jury. The issues have been
          tried and the jury has rendered its verdict

☒         Decision by Court. This action came before the Court for consideration.

       IT IS HEREBY ORDERED AND ADJUDGED that plaintiff takes nothing and the case
is dismissed.


                                              Approved:   s/ William C. Griesbach
                                                          William C. Griesbach, Chief Judge
                                                          United States District Court
          Dated: November 7, 2018

                                                          STEPHEN C. DRIES
                                                          Clerk of Court

                                                          s/ Lori Hanson
                                                          (By) Deputy Clerk




      Case 1:16-cv-01637-WCG Filed 11/07/18 Page 1 of 1 Document 61
